Case 15-15569        Doc 46     Filed 05/13/19     Entered 05/13/19 15:16:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 15569
         Cherie A Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2015.

         2) The plan was confirmed on 07/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/01/2017, 01/17/2018.

         5) The case was Completed on 09/26/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $43,897.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-15569             Doc 46         Filed 05/13/19    Entered 05/13/19 15:16:49                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,522.73
           Less amount refunded to debtor                                 $50.00

 NET RECEIPTS:                                                                                           $10,472.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $394.49
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,394.49

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured      1,985.00       1,947.68         1,947.68        631.05        0.00
 Army & Air Force Exchange               Unsecured           0.00           NA               NA            0.00       0.00
 Bluegreen Corp                          Unsecured      3,108.00       2,986.13         2,986.13        158.12        0.00
 Cavalry SPV I LLC                       Unsecured         461.00        461.08           461.08        149.39        0.00
 City of Chicago Department of Revenue   Unsecured      2,500.00       5,353.20         5,353.20      1,734.44        0.00
 City of Joliet                          Unsecured         500.00           NA               NA            0.00       0.00
 Comcast                                 Unsecured         813.00           NA               NA            0.00       0.00
 Comcast Cable Communications            Unsecured         788.00           NA               NA            0.00       0.00
 ComEd                                   Unsecured      1,080.00            NA               NA            0.00       0.00
 Department Of Veterans Affairs          Unsecured     24,886.00            NA               NA            0.00       0.00
 Gateway Financial                       Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured      2,903.00            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         593.00           NA               NA            0.00       0.00
 London Towne Houses Cooperative Inc     Unsecured         816.00           NA               NA            0.00       0.00
 Mbb                                     Unsecured         195.00           NA               NA            0.00       0.00
 Med Business Bureau                     Unsecured         195.00           NA               NA            0.00       0.00
 Peoples Energy                          Unsecured         638.00           NA               NA            0.00       0.00
 RJM Acquisitions LLC                    Unsecured         593.00           NA               NA            0.00       0.00
 Senex Services Corp                     Unsecured         268.00           NA               NA            0.00       0.00
 Service Credit Union                    Unsecured           0.00           NA               NA            0.00       0.00
 Silverleaf Resorts Inc                  Secured       14,403.00            NA               NA            0.00       0.00
 TCF National Bank                       Unsecured           0.00           NA               NA            0.00       0.00
 Tmobile                                 Unsecured         731.00           NA               NA            0.00       0.00
 University of Illinois                  Unsecured           0.00           NA               NA            0.00       0.00
 US Dept of Education                    Unsecured      9,650.00     10,510.00        10,510.00       3,405.24        0.00
 WOW Internet & Cable                    Unsecured         823.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-15569        Doc 46      Filed 05/13/19     Entered 05/13/19 15:16:49             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,258.09          $6,078.24              $0.00


 Disbursements:

         Expenses of Administration                             $4,394.49
         Disbursements to Creditors                             $6,078.24

 TOTAL DISBURSEMENTS :                                                                     $10,472.73


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
